Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-03747

 KEVIN O’ROURKE, et al.,

 Plaintiffs,

 v.

 DOMINION VOTING SYSTEMS INC., et al.,

 Defendants.


             PLAINTIFFS’ RESPONSE TO MOTION FOR SANCTIONS
      FILED BY DEFENDANTS GRETCHEN WHITMER AND JOCELYN BENSON


         COMES NOW counsel for Plaintiffs, and hereby submit the following Response to

 Motion for Sanctions filed by Defendants, GRETCHEN WHITMER (Ms. Whitmer) and

 JOCELYN BENSON (Ms. Benson), and hereby respectfully request that the Court deny the

 motion, and award undersigned counsel reasonable attorney fees for the time necessary to

 respond, and any other sanction that this Court deems just under the circumstances.

                                       I. INTRODUCTION

         On December 22, 2020, Plaintiffs filed their Complaint, which named Ms. Whitmer and

 Ms. Benson, as Defendants in their individual capacity, having operated under color of their

 official authority as Governor and Secretary of the State of Michigan, respectively, for their

 breach of the U.S. Constitution, as outlined in the Complaint. Doc. 1, ¶¶ 127-190. The original

 eight (8) Plaintiffs, two (2) of whom are Michiganders, after having been joined by 152

 additional Plaintiffs, including eight (8) more registered voters from Michigan, filed a motion to

 amend the complaint, with an appropriate motion.


                                                  1
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 2 of 13




           II. DEFENDANTS COULD HAVE CONSENTED TO JURISDICTION

        In total, ten (10) Plaintiffs from Michigan chose to voluntarily appear to defend their

 rights, and the rights of other registered voters from Michigan and elsewhere, and consented to

 the jurisdiction of the District Court of Colorado. This State is a common hub for Plaintiffs’

 allegations—not only geographically as being central to the country, but also as the home state of

 Defendant Dominion Voting Systems, Inc. (Dominion), and in which the remaining Defendants

 were “doing business,” and within which they have substantial ties. Dominion and the Center for

 Technology and Civic Life (CTCL) were used as tools to privatize the elections in Michigan and

 across the country. Facebook, Inc. (Facebook), has substantial ties and is currently doing

 business in Colorado. Its participation in the unconstitutional conduct of its CEO, Defendant,

 Mark Zuckerberg, and his wife and employee of Facebook, Priscilla Chan, is well documented in

 the Plaintiffs’ Complaint, Amended Complaint, and Response to Facebook’s Motion to Dismiss.

 Docs. 1, 40 & 48.

        All of these Defendants can dispute the factual allegations in said pleadings, and the

 specific evidence of election fraud that has already been exposed. However, their position on the

 facts conflicts with the well-grounded averments in the Plaintiffs’ complaints. With regard to

 Michigan, as stated multiple times, the Plaintiffs have not sued Defendants, Ms. Whitmer and

 Ms. Benson, in their respective official capacity. The State of Michigan is not being sued, nor

 have the Plaintiffs requested that this Court restrain and enjoin the State of Michigan, or any of

 its state actors. This is a class action/civil rights case for damages based upon the completed

 constitutional and voting rights violations committed by the Defendants, as outlined in the

 Complaint. The Court found that the claims were a generalized grievance against government,

 but no government has been sued. Accordingly, the matter is currently on appeal.



                                                  2
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 3 of 13




          III. THE MICHIGAN ATTORNEY GENERAL SHOULD BE DEFENDING
                        THE REGISTERED VOTERS OF MICHIGAN

        Defendants, Ms. Whitmer and Ms. Benson, admitted to service, and submitted to the

 jurisdiction of this Court for purposes of filing their respective motions to dismiss and objections

 to the Plaintiffs’ motion to amend the complaint. Both could have waived any objection to

 personal jurisdiction, but instead objected and only entered in their official capacity, through the

 Office of the Michigan Attorney General. Because of that, counsel for the Plaintiffs could not

 establish with certainty that these Defendants were subject to Colorado’s long-arm statute. Now,

 instead of litigating the allegations, these Defendants simply declare that the 2020 Presidential

 election was fairly conducted in Michigan. Thus, these Defendants have chosen to avoid

 examination and scrutiny of the so-called “most secure election in history” at all costs. Integrity

 minded voters want the truth. However, these Defendants just want everyone to be quiet, and to

 sanction any attorney that dares to defend the rights of those damaged.

        Reasonable minded people would think that these Defendants, confident in their

 proclamations of integrity, would want to meet any test to support their claims of election

 security, particularly when challenged in a court of law. Instead, these Defendants do not want to

 be subjected to scrutiny, and have fought transparency in every venue—not just here, but also

 within the State of Michigan. This type of conduct is unconstitutional, in and of itself, and

 discourages public participation and freedom of expression. These Defendants seek sanctions

 from this Court to continue their subversive strategy, and to attempt to thwart registered voters of

 Michigan from coming to this Court, or any other, and demanding protection of and

 compensation for the violation of their rights. Plaintiffs are working under the assumption that all

 registered voters demand a system that is accurate and fair; and, when violated, would otherwise

 demand vindication through the justice system.

                                                   3
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 4 of 13




         Nonetheless, in light of the procedural posture of the case, Plaintiffs’ counsel chose to

 voluntarily dismiss Ms. Whitmer and Ms. Benson, without prejudice. In doing so, the Plaintiffs

 do not concede the material issues of fact that are contained in their Complaints. With that,

 because these Defendants were not required to respond to the factual allegations in the

 Complaints, they cannot now simply state which facts suit them for purposes of their request to

 sanction undersigned counsel.

         Over half the country, including nearly one-third of Democrats, believes that cheating

 likely affected the outcome the 2020 Presidential election. 1 This was not caused by the Plaintiffs’

 claims, or anything that undersigned counsel has plead on their behalf. This is because the

 objective facts (which admittedly may be difficult to acknowledge for those whose candidate

 won) are overwhelming in their breadth and scope.

         For example, on March 9, 2021, the State of Michigan Court of Claims found specifically

 that Ms. Benson violated state law when she circumvented the legislature with unilateral orders

 on absentee voting.2 This precise conduct was complained of here by Plaintiffs. Complaint, ¶

 136-140. In Genetski v. Benson, the Court found that:

         [N]owhere in this state’s election law has the Legislature indicated that signatures
         are to be presumed valid, nor did the Legislature require that signatures are to be
         accepted so long as there are any redeeming qualities in the application or return
         envelope as compared with the signature on file. Policy determinations like the
         one at issue — which places the thumb on the scale in favor of a signature’s
         validity — should be made pursuant to properly promulgated rules under the APA
         or by the Legislature.3




 1
   Election Integrity:62% Don’t Think Voter ID Laws Discriminate, Rasmussen Reports (Apr. 13, 2021).
 2
   Andrew Mark Miller, Michigan Judge Rules Secretary of State Violate Election Law By Unilaterally Changing
 Absentee Voting Rules, Washington Examiner (Mar. 16, 2021).
 3
   Genetski v. Benson, Case No. 20-216-MM, Michigan Court of Claims, Order of March 9, 2021. See also
 Plaintiffs’ Response to Defendant Whitmer and Benson’s Motion to Dismiss, Doc. 79.

                                                       4
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 5 of 13




 But Article II of the U.S. Constitution requires election rules to be decided by state legislatures

 and not elected officials. This violation affected every voter in the country, specifically

 concerning the 2020 Presidential election.

        In that regard, the Court found that these Plaintiffs do not have standing to forward their

 claims. However, Plaintiffs did not unnecessarily prolong the proceedings. Instead, when it

 became clear that these Defendants would not voluntarily appear in their individual capacities,

 Plaintiffs ended that battle, here in the District of Colorado. It is only the Michigan Attorney

 General who now wants to prolong the matter in this Court, while still seeking to prevent the

 examination of the disputed facts.

        The Michigan Attorney General only appeared on behalf of Governor Gretchen Whitmer

 and Secretary of State Jocelyn Benson. Those persons have not been sued, for to do so would be

 tantamount to suing the State of Michigan. These same parties, in their official capacity, now

 seek to have this Court sanction Plaintiffs’ counsel under its inherent authority, and pursuant to

 28 U.S.C. § 1927, for not dismissing the case earlier, despite the fact that Plaintiffs did not sue

 either of these Defendants in the capacities in which they have appeared. In fact, when these

 Defendants appeared in their official capacity, Plaintiffs specifically challenged the Michigan

 Attorney General’s appearance, and filed a motion to strike their motion to dismiss, on that same

 basis. Doc. 68. Even there, however, this Court denied the motion to strike sua sponte, and the

 Plaintiffs filed a response without any additional work required by these Defendants.

        Plaintiffs still contend the Michigan Attorney General had no place defending these

 Defendants in their individual capacity, as the Office of Attorney General owes its duties to the

 People of the State of Michigan, not specific officeholders who violate the constitution. As stated

 multiple times in the complaints and other pleadings, when a state official violates the



                                                   5
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 6 of 13




 constitution, she is stripped of her official capacity and is liable in her individual capacity. Ex

 Parte Young, 209 U.S.123 (1908). This is black letter law.

         In its order denying the Plaintiffs’ motion to strike, this Court noted that “the allegations

 of the complaint are merely allegations,” and the Court believed a preliminary finding of a

 constitutional violation by these Defendants would be needed to bar the Michigan Attorney

 General’s appearance on behalf of Defendants who were not sued in their official capacities.

 Doc. 70, p. 4. However, the Plaintiffs do not have to prove their case in the pleading stage. They

 only had to plead certain well plead facts to establish a case and controversy. In that, the

 Plaintiffs alleged that these Defendants violated the constitution. The claims were not frivolous

 or made up out thin air. They were all based upon facts that were easily researchable and

 confirmed by undersigned counsel—most of which were based upon the submission of numerous

 affidavits filed in multiple other cases. The Defendants like to call this plagiarism, when, in

 reality, it is merely the pleading of particular facts, the sources for which were all cited in the

 original Complaint.

         Nevertheless, prior to any ruling on any motion to dismiss, Plaintiffs voluntarily

 dismissed these Defendants. Accordingly, the only sanctionable conduct concerning these

 Defendants occurred when the Michigan Attorney General filed its motion seeking sanctions six

 (6) weeks after Plaintiffs’ dismissal, without objection.

         Moreover, the Plaintiffs did not file their Complaint to harass these Defendants. Yet, it is

 clear that these Defendants seek to harass Plaintiffs by filing this motion against their attorneys,

 with knowledge of Plaintiffs’ pending appeal against other Defendants. In fact, the participation

 of the Michigan Attorney General, and particularly the timing of its sanctions motion, is

 evidence itself of coordination among all Defendants to brow beat Plaintiffs’ counsel into



                                                    6
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 7 of 13




 submission, discourage the Plaintiffs and create confusion and contention between the Plaintiffs

 and their attorneys.

    IV. PLAINTIFFS HAD A RIGHT TO SEEK REDRESS OF THE VIOLATION OF
    THEIR CONSTITUTIONAL RIGHTS BY BRINGING A FACTUAL AND LEGAL
              CLAIM AGAINST MS. WHITMER AND MS. BENSON

        The material facts presented by Plaintiffs in their original Complaint and Amended

 Complaint were well researched and simply presented. Additionally, the legal claims made were

 based upon the presentation of a civil rights/class action lawsuit, which no other parties have

 brought. Plaintiffs were not responsible for guaranteeing the rights of the People of Michigan

 and the United States. Defendants, Ms. Whitmer and Ms. Benson, are responsible for the

 protection of those rights, and both took an oath of office to support the Michigan Constitution

 and the Constitution of the United States. These Defendants were responsible for certifying

 Michigan’s’ election, and the Defendants can scoff and laugh at Plaintiffs, but those

 certifications are void ab initio. The remaining Defendants can deny that averment, but the fact

 still remains and, if allowed, will be proven by Plaintiffs at trial. This Court does not need to

 declare the certifications void—they are void, from the start.

        As alleged, these Defendants, contrary to their oaths of office, administered the 2020

 Presidential election in a manner which was clearly corrupted, in violation of the due process and

 Presidential voting rights of every registered voter in America. Colloquially, supporters of

 President Biden call these Presidential election challenges “The Big Lie.” Those who believe that

 there was systemic, wide spread fraud in the 2020 Presidential election call it “The Crime of the

 Century.” Normally, disputes such as these can be handled in a court of law. However, even

 noting this Court’s dismissal, under no circumstances are the claims frivolous, dangerous or




                                                   7
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 8 of 13




 subversive to our democracy. To the contrary, a healthy republic depends upon a robust and free

 exchange of ideas, and an open courthouse to address these controversies.

            Here, Plaintiffs, in honor and with counsel, sought redress against the named Defendants

 for their respective constitutional violations, all of which, was outlined in their respective

 complaints. Regarding Michigan, just recently members of the Michigan Senate released a report

 which concluded that “[t]his Committee found no evidence of widespread or systemic fraud in

 Michigan’s prosecution of the 2020 election.” See Michigan Senate Oversight Committee Report

 (June 23, 2021). However, that report is not dispositive of the issue. In fact, the report was

 immediately scrutinized and contradicted by others close to the situation. 4

            According to former Michigan State Senator Patrick Colbeck, the basic premises of the

 report are questionable. For example:

                   Significant emphasis in the report was placed upon how election
            SHOULD have worked not how it DID work. Sworn affidavits and eyewitness
            testimonies from poll challengers on the ground were dismissed as confused, or
            due to poor training while testimony from election officials were affirmed as a
            matter of fact whether supported by evidence or not.

                   The Committee repeatedly pushed the responsibility for investigating
            evidence to the citizens offering the evidence. These citizens often did not have
            access to the information needed to investigate further. In fact, the Michigan
            Secretary of State and Dominion lawyers waged an aggressive campaign to block
            any attempts by citizens to access this information via clerks willing to cooperate
            with such an investigation. In contrast, the Committee would have been able to
            access this information via legislative subpoena authority, yet, when they did so,
            they required non-disclosure agreements for anyone in the legislature seeking to
            view the data gathered from the subpoena.

                  There was a remarkable lack of substantive footnote references in the
            Committee report that would allow interested observers to review the sources for
            themselves. The appendix, for example, which in scholarly papers features a
            bibliography, simply provides a table of Antrim County election results by
            precinct plus images of precinct tape printouts from each precinct without
            explanation, or appropriate timestamps.


 4
     Patrick Colbeck, Oversight Report is Full of Oversights, Let’s Fix Stuff (June 23, 2021).

                                                             8
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 9 of 13




                   The report consistently repeats the flawed assertion that the integrity of the
            election can be demonstrated simply by running ballots through the tabulator.
            Using their logic, if the tabulation yields the same results as the tape printouts
            from election day, then all is good. In order to demonstrate the integrity of an
            election, however, it is critical that the chain of custody for election materials is
            maintained. The report asserts that insisting that election officials demonstrate
            that the chain of custody has been secured is “incredibly misleading, demeaning,
            and irresponsible.” However, demonstration of the integrity of the chain of
            custody is an important factor in the call by citizens for a forensic audit. The
            report’s dismissal of the importance of the chain of custody demonstrates why the
            pursuit of a forensic audit has been dismissed by members of the Michigan
            Senate. Their failure to understand the importance of the chain of custody is a
            serious issue.

                   The Committee appears to be operating under an extremely unique
            definition of “election fraud” that dismissed evidence of fraud if it did not add up
            to the 154,188 votes promoted as the margin of victory for Joe Biden. This failure
            of reasoning dismisses the cumulative effect of breaches in the chain of custody
            and violations of existing statute.

                   The report further appeared to be designed to intimidate anyone asserting
            election fraud, rather than to inform reasonable observers. The Chair of the Senate
            Oversight Committee, Senator Ed McBroom has a well-known visceral dislike of
            Attorney Matt DePerno, who is leading the investigation into Antrim County
            election fraud. This bias appears to have significantly influenced the chairs
            willingness to “investigate” allegations of election fraud. In fact, the report calls
            for criminal investigation of people such as Matt DePerno by the attorney general
            of “those who have been utilizing misleading and false information about Antrim
            County to raise money or publicity for their own ends.”

                   In a constitutional republic, we have a right to free speech. We have a
            right to freedom of assembly. We have a right to freedom of the press. We have a
            right to seek redress of our grievances. Under the Michigan Constitution, we also
            have a right to an audit. The Committee investigation seems to be focused more
            upon settling personal vendettas rather than respecting the rights of our citizens. 5

            In a subsequent rebuttal, Mr. Colbeck stated that each section of the report contains

 glaring errors.6 Notably, according to Mr. Colbeck, the same individuals who issued the report

 are also making claims of “severe weaknesses in our election system,” and are now seeking




 5
     Patrick Colbeck, MI Senate Election Report: #BigLie vs. #BigTruth, Let’s Fix Stuff (June 29, 2021).
 6
     Id.

                                                            9
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 10 of 13




 “statutory improvements to [Michigan’s] election system.” 7 Further, since dismissal of these

 Defendants, other Michigan state legislators are seeking to replicate the forensic audit occurring

 in Maricopa County, Arizona.8

          V. SANCTIONS AGAINST PLAINTIFFS COUNSEL PURSUANT TO
                    28 U.S.C. § 1927 ARE NOT APPROPRIATE

         28 U.S.C. § 1927 provides in pertinent part that:

         Any attorney ... who so multiplies the proceedings in any case unreasonably and
         vexatiously may be required by the court to satisfy personally the excess costs,
         expenses, and attorneys’ fees reasonably incurred because of such conduct.

         So as to not duplicate any previous arguments made in response to other similar motions

 for sanctions filed by other Defendants, Plaintiffs’ counsel hereby incorporates by reference their

 other arguments made in said responses. Docs. 110, 114, and 118.

         Suffice it say, Plaintiffs’ counsel never acted in a fraudulent or dishonest manner.

 Plaintiffs’ counsel never filed multiple, unnecessary pleadings or motions in a vexatious or

 unreasonable manner. Despite the Michigan Attorney General’s attempt to characterize

 Plaintiffs’ Complaint otherwise, Plaintiffs’ Complaint was distinguishable from every other

 election related lawsuit brought, in every other jurisdiction. Unlike here, every lawsuit filed by

 either a State, or individual voters, sought extraordinary relief in the form of injunctive relief. As

 stated many times by Plaintiff, this case was and is a damages case based upon a number of

 different acts of the Defendants, which violated the due process and voting rights of every

 registered voter. In those other cases, the plaintiffs sought to enjoin the acts of defendants in their

 official capacity, which, based upon the relief sought, required the respective courts to analyze

 the facts with a higher standard of proof required, i.e., a substantial likelihood of success. Here,


 7
   Id.
 8
   Samuel J. Robinson, Michigan Lawmaker Introduces Bill Calling for “Forensic Audit” of 2020 Election, M-Live
 (June 22, 2021).

                                                       10
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 11 of 13




 the Plaintiffs claims were required to be plausible. Nonetheless, this Court found that the

 Plaintiffs’ averments were a generalized grievance of government, which did not confer standing

 to proceed.

        That issue is now on appeal in the United States Court of Appeals for the 10 th Circuit,

 referenced by case number 21-1161. However, Plaintiffs’ counsel never filed any false pleadings

 or frivolous motions. Plaintiffs’ counsel relied upon expert witness statements, and other

 affidavits signed under oath. Further, Plaintiffs’ counsel relied on statements of counsel and

 other parties in other cases, only when those facts where readily available and confirmable.

        Based upon those alleged facts, Plaintiffs’ counsels’ focus was on the damages suffered

 by individual voters across the country. Plaintiffs’ counsel and staff poured over hundreds of

 affidavits from prospective plaintiffs from 48 states, all of which expressed dismay, anger,

 disillusionment, worry, fear, apprehension, and disappointment in how these Defendants, and

 each of them, unconstitutionally affected the outcome of the 2020 Presidential election. It is not

 enough to just dismiss these Plaintiffs as “Trump supporters,” or “Qanons.” Those are

 derogatory terms that dismiss Plaintiffs as crazy, and their attorneys as partisan zealots. None of

 that is true. The Plaintiffs are all Americans, from every walk of life and across the political

 spectrum, all of whom care deeply about the integrity of the country’s Presidential election

 process. Obviously, the country has been damaged by the events surrounding the 2020

 Presidential election, but registered voters have been uniquely damaged by Defendants.

 Accordingly, these concerns simply cannot be dismissed as conspiracy theories, and “lies” based

 upon misinformation and conjecture. These are serious issues that need to be handled in a serious

 manner. The future of the country depends upon it. If Plaintiffs do not have standing, then so be

 it. The Court of Appeals and/or the Supreme Court will decide that issue. In the meantime, it is



                                                  11
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 12 of 13




 unfair to sanction the lawyers that brought the issue to the Court for determination. The Plaintiffs

 here have not asked for extraordinary relief. Plaintiffs never once requested that this Court confer

 standing, but instead have insisted from the beginning that, based upon their claims and

 damages, they have standing. Obviously, the Defendants disagreed, and the Court ruled in their

 favor. That does not mean that Plaintiffs’ asserted frivolous arguments or misrepresented factual

 assertions. Nor does it mean that the Plaintiffs are even wrong. That is to be determined by

 another court, on another day. In the interim, the Defendants seek to punish counsel for even

 broaching the topic. That is not justice. That is revenge for disagreeing with a set of facts, and

 the law—which is still developing in this area. Moreover, it is revenge which has been dastardly

 deployed to create a chilling effect against those who seek justice for the violation of rights.

                                         V. CONCLUSION

        For the reasons above, Plaintiffs’ counsel respectfully request that this Court deny the

 motion for sanctions, and award undersigned counsel reasonable attorney fees for the time

 necessary to respond, and any other sanction that this Court deems just and proper under the

 circumstances.

        Dated this 8th day of July, 2021.



 Respectfully submitted,

 PLAINTIFFS COUNSEL:

 By: s/Ernest J. Walker                         By: s/ Gary D. Fielder
 Ernest J. Walker (MI P58635)                   Gary D. Fielder (CO 19757)
 ERNEST J. WALKER LAW OFFICE                    LAW OFFICE OF GARY FIELDER
 1444 Stuart St.                                1444 Stuart St.
 Denver, CO 80204                               Denver, CO 80204
 (720) 306-0007                                 (720) 306-0007
 ernestjwalker@gmail.com                        gary@fielderlaw.net



                                                  12
Case 1:20-cv-03747-NRN Document 127 Filed 07/08/21 USDC Colorado Page 13 of 13




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 8, 2021, a copy of the foregoing document
 was electronically filed with the Court using the CM/ECF system which will send notification of
 such filing to all counsel of record.

 s/Gary D. Fielder
 Gary D. Fielder, Esq.
 Law Office of Gary Fielder
 1444 Stuart St.
 Denver, CO 80204
 (720)306-0007
 gary@fielderlaw.net




                                               13
